              Case 2:17-cr-00095-TLN Document 113 Filed 03/22/21 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                          CASE NO. 2:17-CR-00095-TLN
11
                                  Plaintiff,            ORDER SEALING DOCUMENTS
12
                            v.
13
     STEVEN CHRISTOPHER SACHAROW,
14
                                 Defendant.
15

16

17          Pursuant to Local Rule 141(b) and based upon the representation contained in the Government’s
18 Request to Seal, IT IS HEREBY ORDERED that the Government’s three-page supplement to its

19 sentencing memorandum, pertaining to Defendant Steven Christopher Sacharow, and Government’s

20 Request to Seal shall be SEALED until further order of this Court.

21          It is further ordered that access to the sealed documents shall be limited to the Government and
22 counsel for Defendant.

23          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court
24 for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in

25 the Government’s request, sealing the Government’s motion serves a compelling interest. The Court

26 further finds that, in the absence of closure, the compelling interests identified by the Government would
27 ///

28 ///



30
              Case 2:17-cr-00095-TLN Document 113 Filed 03/22/21 Page 2 of 2

 1 be harmed. In light of the public filing of its request to seal, the Court further finds that there are no

 2 additional alternatives to sealing the Government’s motion that would adequately protect the compelling

 3 interests identified by the Government.

 4          IT IS SO ORDERED.

 5 DATED: March 19, 2021

 6

 7

 8
                                                                  Troy L. Nunley
 9
                                                                  United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28



30
